                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF ARKANSAS
                                   PINE BLUFF DIVISION

ADAM LANE                                                                          PLAINTIFF
ADC #155843

V.                                     5:18CV00135 JM/JTR

KEDRICK R. AVERY,
Lieutenant, et al.                                                               DEFENDANTS
                                              ORDER

       The Court has reviewed the Recommendation submitted by United States Magistrate Judge

J. Thomas Ray. No objections have been filed. After careful review, the Recommendation is

approved and adopted in its entirety as this Court's findings in all respects.

       IT IS THEREFORE ORDERED that:

       1.        Adam Lane may PROCEED with his excessive force claims against Defendants

Lieutenant Kedrick R. Avery and Warden Budnick.

       2.        All other claims and defendants are DISMISSED, WITHOUT PREJUDICE.

       3.        It is CERTIFIED, pursuant to 28 U.S.C. ' 1915(a)(3), that an in forma pauperis

appeal from this Order would not be taken in good faith.

       4.        The Clerk is directed to prepare a summons for Avery and Budnick. The United

States Marshal is directed to serve the summons, Substituted Complaint and Attachment to

Substituted Complaint,1 and this Order on them through the ADC Compliance Division without

prepayment of fees and costs or security therefor.2



       1
           Dkt. Nos. 5 & 7.
       2
         If either of the Defendants is no longer an ADC employee, the ADC Compliance Office
must file a SEALED statement providing the unserved Defendant's last known private mailing
address.
Dated this 29th day of October 2018.


                                       ________________________________
                                       UNITED STATES DISTRICT JUDGE
